FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 20, 2021

                                     No. 04-21-00104-CV

                               Michael Edward RODRIGUEZ,
                                         Appellant

                                               v.

                                   Nora G. RODRIGUEZ,
                                          Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-00908
                        Honorable Norma Gonzales, Judge Presiding


                                        ORDER

      The court grants appellant an extension of time until September 17, 2021 to file his brief.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court